Citation Nr: 0427129	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-13 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1963.

This matter comes before the Board from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

This case was remanded in June 2003 for further development.  
It was held in that decision that new and material evidence 
had been received and that the claim needed an initial review 
on the merits.  The development has been completed and the 
cased returned to the Board for appellate review.


FINDING OF FACT

The persuasive competent credible evidence of record 
establishes that there is no evidence of a psychiatric 
disability that is related to service or in-service 
occurrence or event.  Personality disorders are not diseases 
or injuries subject to compensation benefits.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA after 
the Board reopened this claim and prior to the unfavorable 
adjudication on the merits.  In the July 2003 letter, 
provided to the veteran, the veteran was on notice of the 
evidence needed to substantiate his claim.  He was informed 
that evidence of a relationship between a current psychiatric 
disability and an incident or event in service was needed.  

Also in the July 2003 letter, the RO provided the veteran the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claim, and that he had 30 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been informed that any evidence he has should 
be submitted.  There is no indication that there is other 
available evidence that could or should be obtained. 

I.  Factual Background

The veteran's service medical records show no history of 
depression or nervous trouble reported on enlistment 
examination in January 1960 and the veteran's psyche was 
clinically evaluated as normal.  On a treatment record in 
February 1962, the veteran was seen with complaints of 
nervous stomach and slight chest pain.  The service medical 
records do not show any other similar complaints or any 
treatment or diagnosis of psychiatric disability.  On 
separation examination in January 1963, the veteran reported 
a history of depression or excessive worry and of nervous 
trouble.  He reported a nervous stomach, frequent loss of 
appetite, and his stomach feeling "tied up".  He reported 
depression.  On examination, the veteran's psyche was 
clinically evaluated as normal.  The veteran's age at 
enlistment in the service was 18 years.

Post service, the veteran was treated at a VA hospital in 
January 1977 for alcohol addiction.  He additionally reported 
depression.  He reported that he had been drinking since he 
was 18 years old.  This was his first hospitalization.

On a psychiatric examination in January 1977, the diagnosis 
was anxiety neurosis with depression trends and 
somatizations.

VA and private treatment records dating from March 1977 to 
August 2003 show treatment for a psychiatric disability 
variously diagnosed as depressive disorder, generalized 
anxiety disorder, dysthymic disorder, and dependent 
personality disorder.

On VA examination in November 1996, the veteran reported 
first treatment from a mental health profession in 
approximately 1975, when he was drinking heavily.

On VA examination in November 1998, the veteran had a 
longstanding history of alcohol dependency and depression.  
He reported that he had not been alcohol dependent since his 
hospitalization in 1977 but his difficulties with depression 
had continued.  The diagnosis was major depressive disorder, 
recurrent, with melancholic features and past history of 
alcohol dependency and cluster C personality disorder.

In June 2000, a VA psychiatrist reported that the veteran had 
been treated for depression since September 1998.  It was 
believed that the depression was very probably linked to his 
military service.  In November 2000, pursuant to a request 
from the RO to provide rationale and basis for his opinion, 
the psychiatrist reported that the claims file was reviewed 
and the veteran's service records did not show any diagnosis 
of or treatment for depression during service.  The veteran 
had been under treatment for depression at the VA since 
September 1998.  According to the history given by the 
veteran, he was always in fear and also on constant alert 
during his tour of duty because of the threat of invasion 
from North Korea.  The veteran claimed that he did not have 
any psychiatric problems or substance abuse problems prior to 
his joining the service.  The veteran tried to get help by 
talking to his sergeant as well as the chaplain but was 
brushed off without help.  After the discharge from service, 
he tried to get help but was not able to find the resources, 
so he self-medicated himself with alcohol until 1977.  He was 
finally admitted to the VA hospital in January 1977 for drug 
and alcohol rehabilitation.  He was diagnosed to have 
depression in March 1988 and was treated.  He also received 
treatment from several community based psychiatrists.  Based 
on the history given by the veteran as described above, the 
psychiatrist decided to submit the June 2000 letter in 
support of the veteran's claim.

In October 2003, pursuant to Board remand request, a VA 
examination by a board of two psychiatrists was undertaken.  
On VA examination the veteran had a long history of 
psychiatric treatment with various providers at multiple 
facilities.  He identified "nerves and anxiety" as the 
predominant psychiatric symptoms, which he believed 
originated during active service.  When asked why he believed 
he developed anxiety in service, the veteran was extremely 
vague and unable to identify any specific events.  He 
reported that he felt the Army let him down, it wasn't what 
he expected.  After the examination and a thorough review of 
the claims file, the examiners opined that there was no 
evidence of a service-related psychiatric disorder of any 
kind.  It was noted that the veteran had a pattern of 
presenting with various vague allegations of depression, 
which he attempted to relate to active service, none of which 
had been substantiated.  The veteran currently asserted to 
have suffered a generally stressful overseas tour of duty in 
Korea, but could not offer no incidents or events that were 
either out of the ordinary (such as cold weather), or that 
were not a direct consequence of his own judgment 
(contracting a venereal disease).  The examiners further 
stated that the veteran's history clearly reflected a pattern 
of substance use and dependence that had no causal 
relationship to service.  Further, the veteran's treatment 
and therapy records clearly indicated a pattern of complaints 
that were related to compensation seeking and had been in no 
way responsive to any form of treatment.  The examiners 
stated that the veteran had and continued to present mood-
related psychiatric symptoms primarily for the purposes of 
obtaining service-connected compensation, and that most of 
the veteran's difficulties were directly related to long-
standing characterological problems.  

It was the examiners conclusion that there was evidence of 
malingering and a personality disorder with dependent and 
histrionic features.  No acquired psychiatric pathology was 
clinically established.

II.  Pertinent Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Personality disorders are not diseases or injuries for 
compensation purposes under the law.  38 C.F.R. § 3.303(c).

III.  Legal Analysis

In this case, the appellant was seen on one occasion with 
complaints of nervous stomach and slight chest pain.  A 
psychiatric disability was not diagnosed during service.  

Post-service medical records do not reveal any treatment for 
a psychiatric disability in the immediate post-service 
period.  In summary, he complained of depression in January 
1977 and was diagnosed with anxiety neurosis with depression 
trends and somatizations.  This first evidence of psychiatric 
pathology is many years after service and it is not shown to 
be related to any in-service occurrence or event.

Recently, a VA examination was conducted by a board of 2 
psychiatrists, in part to determine etiology.  It was 
concluded, after examination and review of the record, there 
was no evidence of a service-related psychiatric disability 
of any kind.  The most recent examination and opinions were 
based on the most comprehensive review of the records and a 
comprehensive examination.  Significantly, this opinion also 
is consistent with the clinical evidence on file which fails 
to show any acquired psychiatric disorder during service, 
with the first pathology shown years post-service.  There is 
no competent evidence on file that associates any acquired 
psychiatric pathology with service.  Compensation, by law, is 
not paid for a personality disorder.

The Board has carefully reviewed the medical evidence 
provided by appellant's VA treating physician.  In 
particular, a VA treating physician opined that he believed 
that the veteran's depression was probably related to his 
military service.  The physician provide no supporting 
clinical justification and the physician did not appear to 
have had access to appellant's service medical records when 
recording his opinion.  Subsequently, the physician stated 
that he submitted the favorable statement based on the 
history provided by the veteran.  The Board notes that mere 
transcription of lay history, unenhanced by any additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Further, it does not 
appear, based on other evidence on file, that the history was 
accurate.  The Board accordingly does not consider the 
opinion probative in regard to the issue of in-service 
occurrence.  

The probative value of medical evidence is based on the 
medical experts' personal examination of the patient, the 
physicians' personal knowledge and skill in analyzing the 
data, and the medical conclusion that the physicians reach.  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerreri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Here, the Board finds the VA 
medical examination by the board of psychiatrists of October 
2003 to be the most probative medical evidence in regard to 
the etiology of appellant's psychiatric disability.  The VA 
medical examiners had access to appellant's complete file, 
including service medical records and subsequent treatment 
records by VA and private medical providers.  The conclusion 
of the VA medical examiners, that there is no evidence of a 
service-related psychiatric disability of any kind, is not 
disputed by any competent medical opinion in the file 
regardless of source.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



